PS1-101                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-4738
                                       ___________

                                    LA MAR GUNN,
                                              Appellant

                                             v.

                            CREDIT SUISSE GROUP AG;
                                NIKOLE SHELTON
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-13-cv-00163)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 15, 2015
          Before: RENDELL, GREENAWAY, JR. and SCIRICA, Circuit Judges

                              (Opinion filed: April 21, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       La Mar Gunn appeals from the District Court’s order dismissing his complaint.

For the reasons that follow, we will affirm the District Court’s judgment.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In January 2013, Gunn filed a pro se qui tam action under the False Claims Act

(“FCA”), 31 U.S.C. § 3730 et seq., on behalf of the United States.1 He was granted leave

to proceed with the action in forma pauperis. Gunn alleged violations against appellees

for civil fraud under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1964. In particular, Gunn alleged that appellees Nikole Shelton and Credit Suisse

Group AG committed fraud and engaged in unlawful residential mortgage practices by

intentionally altering securitization documents filed with the Internal Revenue Service

and the Securities and Exchange Commission. Gunn further asserted that appellees have

“tricked” courts throughout this country into accepting these counterfeit documents.

       In accordance with § 3730(b)(2), the Clerk’s Office opened the case under seal.

After the Government advised the court that it declined to intervene, the District Court

proceeded to screen and review the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

Initially, the court noted Gunn’s pro se status and acknowledged that his pleadings would

be liberally construed and his complaint held to less stringent standards than one drafted

by an attorney. See D. Ct. Mem. Op. at 3. Even with such liberal construction, however,

the District Court concluded that the complaint was subject to summary dismissal given

the simple fact that Gunn, who is not an attorney, was not qualified to represent the

United States. The District Court further noted that Gunn’s failure to comply with

1
  The FCA makes it unlawful to knowingly submit a fraudulent claim to the
Government. See, e.g., United States ex rel. Paranich v. Sorgnard, 396 F.3d 326, 331-32
(3d Cir. 2005). A qui tam action permits a private party, a relator, to file suit on behalf of
the United States against anyone submitting a false claim to the Government, and rewards
a successful plaintiff with part of the recovery. See United States ex rel. Zizic v.
Q2Administrators, 728 F.3d 228, 231 n.1 (3d Cir. 2013).

                                              2
several FCA service and filing requirements justified dismissal of his complaint, as did

the fact that the complaint failed to set out a cognizable FCA claim. See id. at 5-6.

       Gunn’s attempt to raise a RICO claim fared no better as the District Court

concluded that nothing in the FCA allows a private citizen to file such a claim on behalf

of the United States. Moreover, Gunn could not represent the Government with respect

to any such claim. The court therefore entered an order dismissing the complaint in its

entirety pursuant to § 1915(e)(2)(B). The court further noted that the only way Gunn

could attempt to cure the defects would be to obtain counsel and file an amended

complaint. Gunn was thus afforded an opportunity to obtain counsel to enter an

appearance and file an amended complaint. Gunn was warned that his failure to do so

would result in the Clerk being directed to close his case. After considering Gunn’s

reconsideration motion wherein he requested leave to file an amended pro se complaint,

the District Court entered an order denying the motion and directing the Clerk to close

the case. This timely appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over

the District Court’s dismissal of Gunn’s complaint under § 1915(e). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We agree that Gunn’s pro se complaint

was subject to dismissal. While it does not appear that we have had occasion to address

the issue, every circuit that has is in agreement that a pro se litigant may not pursue a qui

tam action on behalf of the Government. See United States ex rel. Mergent Servs. v.

Flaherty, 540 F.3d 89, 93 (2d Cir. 2008); Timson v. Sampson, 518 F.3d 870, 873-74


                                              3
(11th Cir. 2008); Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d 1116, 1126-27

(9th Cir. 2007); United States ex rel. Lu v. Ou, 368 F.3d 773, 775-76 (7th Cir. 2004)

(citing also United States v. Onan, 190 F.2d 1, 6-7 (8th Cir. 1951)), rev’d on other

grounds, 556 U.S. 928 (2008); Jones v. Jindal, 409 F. App’x 356 (D.C. Cir. 2011)

(unpublished); United States ex rel. Brooks v. Lockheed Martin Corp., 237 F. App’x 802,

802 (4th Cir. 2007) (unpublished).

       There can be little doubt that the United States remains the real party in interest in

this action. See, e.g., United States ex rel. Eisenstein v. City of New York, 556 U.S. 928,

934-35 (2009); Mergent Servs., 540 F.3d at 93. As set forth in 28 U.S.C. § 1654, “[i]n all

courts of the United States the parties may plead and conduct their own cases personally

or by counsel ….” The federal courts “have routinely adhered to the general rule

prohibiting pro se plaintiffs from pursuing claims on behalf of others in a representative

capacity.” Simon v. Hartford Life, Inc., 546 F.3d 661, 664-65 (9th Cir. 2008) (collecting

cases); see also Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882 (3d Cir. 1991)

(holding that parent and guardian could not litigate pro se on behalf of his children).

Gunn does not allege that he has a personal interest or injury to vindicate on account of

appellees’ alleged actions. As such, we do not hesitate to conclude that the District Court

did not err in concluding that Gunn may not maintain this qui tam action in his pro se

capacity as a relator on behalf of the United States.

       Despite Gunn’s repeated contentions that he is best suited to pursue this qui tam

action given his special “securitization” knowledge, he argues on appeal that the District


                                              4
Court should have appointed counsel for him in order to allow his action to proceed.

However, appellee Credit Suisse Group AG is correct in its assertion that Gunn never

requested the appointment of counsel, and instead insisted that he is more qualified than

most attorneys to pursue this action on behalf of the Government. Surely Gunn cannot

mean to imply that the District Court is obligated to sua sponte consider the appointment

of counsel in every qui tam action filed by a litigant in a pro se capacity, and we would

refuse to impose such an obligation on the District Court in any event.

       Gunn likewise cannot be heard to argue that the District Court committed

reversible error in failing to construe his pro se filings liberally. The District Court

specifically noted Gunn’s pro se status and its obligation to construe his pleadings

liberally. See D. Ct. Mem. Op. at 3 (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

Moreover, as appellee Credit Suisse Group AG notes, the District Court’s dispositive

holding was based on the fact that Gunn may not represent the interest of the United

States in a pro se capacity – not on any construction of his pleading or on the underlying

merits of the action. It is for this same reason that we conclude the District Court did not

abuse its discretion in failing to afford Gunn a further opportunity to amend the complaint

after having previously granted him leave to obtain counsel for the purpose of filing an

amended complaint, and warned him of possible dismissal. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       Given the foregoing, we will affirm the District Court’s judgment and have no

need to consider the appropriateness of the District Court’s alternative justifications for


                                               5
dismissal of Gunn’s complaint. Gunn’s numerous motions for “Mandatory Judicial

Notice” pursuant to Fed. R. Evid. 201 are denied as such motions are not appropriate on

appeal. See Fed. R. App. P. 10.2




2
  Appellee Credit Suisse Group AG asserts that Gunn has included unfounded and ad
hominem attacks against the District Court and counsel in his appellate brief, and requests
that the Court admonish Gunn for such statements. The Court agrees that Gunn’s status
as a pro se litigant does not excuse him from exhibiting an acceptable level of civility.
Gunn would be well advised to draft future filings accordingly.
                                             6